Order, Supreme Court, New York County (Jeffrey Atlas, J.), entered December 13, 1988, which granted a motion to set aside a jury verdict and dismiss the indictment, unanimously affirmed.
On July 3, 1988, while the complainant and the defendant were standing alone outside of an Off Track Betting parlor, the complainant felt a "brush” against her pocket and immediately discovered her wallet was missing. Following the defendant, she accused him of taking her wallet. The defendant denied this and eventually ran away.
The jury’s guilty verdict was set aside as legally insufficient. The fact that the defendant was seen walking away from *362complainant is, at best, equivocal. Aside from this, all that was proven was defendant’s mere presence at the scene. Concur—Murphy, P. J., Sullivan, Carro, Ellerin and Smith, JJ.